DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/07/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no fully translated copy of Universitaet, Zuerich (EP 1958597 A1).

Specification
The disclosure is objected to because of the following informalities:
Page 15, lines 9-11 – “includes the prosthetic heart valve device 100 is configured” should read “includes the prosthetic heart valve device 100 and is configured”
The phrases “retaining feature” and “retaining element” seem to be used interchangeably throughout the specification, to avoid confusion, it would be more clear if the same term was used throughout the entire specification.
“COF” is used on page 14, line 29 but is not clearly defined until page 17, lines 25-26; it would be more clear if “COF” was defined when it first appears on page 14, line 29
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “restraining structure” in claim 13 and “retaining feature” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“retaining feature” -  pg 13, lines 8-11, described as “I” shaped in combination with the restraining structure, but also include other shapes and configurations
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities:  2000 microns should read 200 microns, 2000 microns appears to be too large for the strut depth of a stent.  Appropriate correction is required. For examination purposes, the examiner has interpreted 2000 microns as 200 microns.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

	The term "preferential bending" in claim 6 is a subjective term which renders the claim indefinite.  The term "preferential bending" is not defined by the claim, and it is unclear as to how much bending that would be.
	Claims 7-10, which are dependent on Claim 6, are similarly rejected.

	The term “common source material” in claim 20 is not clear which renders the claim indefinite. The term “common source material” is not defined by the claim, and it is unclear whether it refers to the same piece of material or the same kind of material. For the purposes of examination, the examiner has interpreted it to mean the stent structure and the plurality of restraining structures are formed from the same kind of material.
	Claim 21, which is dependent on Claim 20, is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 11-12, 19, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zuerich (EP 1958597) in view of Patel (U.S. Patent Application Pub. 2004/0249446 A1).

	Regarding Claim 1, Zuerich teaches: a growth adaptive (paragraph 33) expandable stent (Fig. 4, 401 & 402) for use in a heart valve device, the expandable stent comprising:  5a stent structure having a cylindrical shape that is self-expanding in a radial direction, the stent structure having a proximal end portion (Fig. 4, 401), a distal end portion (Fig. 4, 401), and a central portion (Fig. 4, 402) and comprising a plurality of cylindrical rings (Fig. 4, 403) disposed along a longitudinal axis (Fig. 4, 407) of the stent structure, each cylindrical ring (Fig. 4, 403) of the plurality of cylindrical rings having a plurality of interconnected struts (paragraph [0018] & [0020]; Fig. 4);  the stent structure configured to exert a chronic outward radial force over time when implanted (paragraph [0015] & [0048]).
	Zuerich does not disclose the explicit diameter dimensions for the stent, however Patel discloses the diameter dimensions of the stent in both the collapsed and expanded configuration and further discloses: that an outer diameter of the stent structure expands from a first value to a second value that is at least about 1.5 times the first value (paragraph [0024-0029]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters taught by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 2, Zuerich further discloses: where the chronic outward radial 15force is sufficient to allow the outer diameter of the stent structure to adapt to a natural growing shape of a biological feature in which the stent structure is implanted (paragraph [0033]).
	
(paragraph [0024]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters taught by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 5, Zuerich does not disclose the dimensions of the diameter of the stent, however Patel further discloses: where the first value of the outer diameter is in a range of about 5 mm to about 10 mm (paragraph [0024]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters taught by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 11, Zuerich does not disclose the dimensions of the length of the stent, however Patel further discloses: where the length of the stent structure 15is configured to prevent ingrowth of a patient's tissue into the stent structure without disrupting or occluding blood flow (paragraph [0023]).
	Patel does not explicitly disclose that the length would prevent ingrowth of a patient’s tissue without disrupting or occluding blood flow, however the length disclosed by Patel is well known in the art for its intended use in a heart valve device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a known stent length that 

	Regarding Claim 12, Zuerich does not disclose the dimensions of the stent, however Patel further discloses: where a ratio of the length of the stent structure to the outer diameter of the stent structure is at least one (paragraph [0023-0029] – Patel discloses a length range of 1 to 100 mm and an outer diameter of 0.25 to 20 mm, in the collapsed configuration, and an outer diameter of 1 to 100 mm, in the expanded configuration – both fit within this limitation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters taught by Patel, as such a modification is well known in the art for its successful use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 19, Zuerich does not disclose extensive details about the structure of the stent struts, however Patel further discloses: where the plurality of interconnected struts (Fig. 2A-2B, struts 22) are configured such that two adjacent struts are connected to each other at an apex (Fig. 2A-2B, apex 28; paragraph [0040]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the struts taught by Patel, as such a modification would allow for flexibility and conformability of the stent during expansion (paragraph [0022]).

	Regarding Claim 29, Zuerich does not disclose the dimensions of the stent, however Patel further discloses: where the outer diameter of the stent structure (Fig. 1, luminal prosthesis/stent 10) (paragraphs [0024-0029] – the range of the first value is 0.25 to 20 mm and the range of the second value is 1 to 100 mm).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters disclosed by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 30, Zuerich does not disclose the dimensions of the stent, however Patel further discloses: wherein the outer diameter of the stent structure (Fig. 1, luminal prosthesis/stent 10) expands from the first value to the second value, and the second value is between about 1.5 times the first value and about 3 times the first value (paragraphs [0024-0029]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters disclosed by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023-0029]).

	Regarding Claim 31, Zuerich does not disclose the dimensions of the stent, however Patel further discloses: wherein the outer diameter of the stent structure (Fig. 1, luminal prosthesis/stent 10) expands from the first value to the second value, and the second value is at least twice the first value (paragraphs [0024-0029]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich to use an expandable stent with the diameters disclosed by Patel, as such a modification is well known in the art for its intended use in a (paragraph [0023-0029]).

Claims 3, 13, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of Drasler (U.S. Patent Application Pub. 2015/0173898 A1).

	Regarding Claim 3, the combination of Zuerich and Patel do not disclose the value of the outward radial force acting on the stent, however Drasler describes a heart valve replacement apparatus and discloses: where the chronic outward radial force decreases by up to 100% when the outer diameter expands from the first value to the 20second value (paragraph [0179] and [0059]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the outward radial force disclosed by Drasler, as such a modification would cause less trauma to the vessel and there would be less of a likelihood of the stent migrating through the tissue wall which could result in leakage, thrombosis, and/or infection (paragraph [0011]). 

	Regarding Claim 13, the combination of Zuerich in view of Patel do not disclose extensive details about the structure of the stent, however Drasler discloses a stent comprising: a plurality of restraining structures (axial fibers 180) disposed around the longitudinal axis of the stent structure (paragraph [0036] & [0128]; Figs 7B-7D).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the restraining structures disclosed by Drasler, as such a modification would help to maintain the integrity of the stent structure in its expanded state (paragraph [0128]).

	Regarding Claim 22, the combination of Zuerich in view of Patel do not disclose extensive details about the structure of the stent, however Drasler discloses: where the stent structure (Fig. 8D, stent 66) is configured to support a valve assembly (Fig. 8D, replacement valve apparatus 50) (paragraph [0135]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent configured to support a valve assembly disclosed by Drasler, as the combination of the stent structure and the valve assembly can then be used to secure a new heart valve replacement device in place of a dysfunctional heart valve (paragraph [0009]-[0011]). 

	Regarding Claim 23, Zuerich in view of Patel do not disclose extensive details about the structure of the stent, however Drasler further discloses: where the stent structure (Fig. 8D, stent 66) is configured to support a valve assembly (Fig. 8D, replacement valve apparatus 50) (paragraph [0135]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent configured to support a valve assembly disclosed by Drasler, as the combination of the stent structure and the valve assembly can then be used to secure a new heart valve replacement device in place of a dysfunctional heart valve (paragraph [0009]-[0011]; [0085]).

	Regarding Claim 24, Zuerich in view of Patel do not disclose extensive details about the structure of the stent, however Drasler further discloses: where the valve assembly (replacement valve apparatus 50) has one or more leaflets (leaflets 100) and is secured to at least one of the stent structure (Fig. 8D, stent 66) and the plurality of restraining structures (paragraph [0029] & [0039] & [0066]; paragraph [0135] – replacement valve apparatus 50 comprises replacement valve 52 with a stent structure and replacement leaflets).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent configured to support a valve assembly with leaflets disclosed by Drasler, as the combination of the stent structure and the valve assembly with leaflets can provide improved blood flow for reduced thrombus generation and reduced particle embolization (paragraph [0082]).

	Regarding Claim 25, Drasler further discloses: where the stent structure (Fig. 8D, stent 66) and the plurality of restraining structures (Fig. 7B, axial fibers 180) are configured for a pediatric patient.
	Drasler does not explicitly disclose the stent structure to be configured for a pediatric patient, however it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to be configured for a pediatric patient because it is merely a variation of a device configured for an adult patient. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter is merely a variation of known work in the field for use in the same field if the variations are predictable to one of ordinary skill in the art (MPEP 2141(III)(F)).

	Regarding Claim 26, Zuerich in view of Patel do not disclose a sheath on the outside of a stent, however Drasler further discloses a stent comprising: a sheath (Fig. 8D, covering 102) disposed 5on outer surfaces of the stent structure (Fig. 8D, stent 66; paragraph [0042], [0045], & [0118]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the sheath disclosed by Drasler, as such a modification would prevent regurgitant flow through the valve assembly and prevent blood leakage (paragraph [0028], [0055], & [0118]).

	Regarding Claim 27, Zuerich in view of Patel do not disclose a sheath on the outside of the stent, however Drasler further discloses a stent comprising: a sheath (Fig. 8D, covering 102) disposed 5on outer surfaces of the stent structure (Fig. 8D, stent 66; paragraph [0042], [0045], & [0118]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the sheath disclosed by Drasler, as such a modification would prevent regurgitant flow through the valve assembly and prevent blood leakage (paragraph [0028], [0055], & [0118]).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of Boylan (U.S. Patent Application Pub. 2003/0004536 A1).

	Regarding Claim 6, the combination of Zuerich in view of Patel do not disclose extensive details about the stent struts, however Boylan describes a strut assembly and discloses: where a ratio of a depth to a localized width of each strut allows for preferential bending (paragraph [0019]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the struts disclosed by Boylan, as such a modification would enhance the conformability and flexibility of the stent (paragraph [0019]).

	Regarding Claim 7, Zuerich and Boylan do not disclose extensive details about the dimensions of the stent, however Patel further discloses: where the stent structure is configured such that a length of the stent structure remains substantially constant when the outer diameter of the stent structure expands from the first value to the second value (paragraph [0003]).
(paragraph [0003]). Significant shortening of the stent upon expansion would mean that it would not fully cover the target area and would not function as intended.

	Regarding Claim 10, Zuerich and Boylan do not disclose extensive details about the dimensions of the stent, however Patel further discloses: where the length of the stent structure is in a range of about 7 mm to about 30 mm when the outer diameter is the second value (paragraph [0023]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich and Boylan to use an expandable stent with the length disclosed by Patel, as such a modification is well known in the art for its intended use in a heart valve device (paragraph [0023]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel and further in view of Boylan and further in view of Ferrera (U.S. Patent 9,387,098).
	
	Regarding Claim 8, the combination of Zuerich, Patel, and Boylan do not disclose extensive details about the dimensions of the stent struts, however Ferrera describes a stent and further discloses: where the ratio of the depth of the strut to the localized width of the strut is greater than one (Col. 43, line 30 – Col. 44, line 33).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich, Patel, and Boylan to use an (Col. 43, line 60 – Col. 44, line 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of Boylan, and further in view of Ferrera, and further in view of Pacetti (U.S. Patent 7,156,869).

	Regarding Claim 9, the combination of Zuerich, Patel, Boylan, and Ferrera do not disclose the depth of the stent struts, however Pacetti describes a stent and discloses: where the depth of the strut is in a range of about 50 microns to about 200 microns (Col. 3, line 67 – Col. 4, line 1). 
	Pacetti discloses a range from about 40 microns to about 170 microns. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an expandable stent with the strut depth range disclosed by the claimed invention because the range overlaps the range disclosed by Pacetti. Courts have recognized that a conclusion of obvious is supported by a finding that the claimed ranges overlap the ranges disclosed by the prior art. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 (I).

Claims 28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of McLean (U.S. Patent 9,034,033).

	Regarding Claim 28, the combination of Zuerich and Patel do not disclose extensive details about the stent structure, however McLean describes prosthetic heart valve device and discloses a stent: further comprising an annular cuff (Fig. 19A, skirt 144) secured to at least a portion of the central (Fig. 19A, exterior surface 127 of valve support stent 120; Col. 36, line 50 – Col. 37, lines 1-23). Applicant refers to the annular cuff as a “suture skirt” in the specification (page 15, lines 17-18).  For examination purposes, the examiner has interpreted an annular cuff to be analogous to a skirt.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the annular cuff disclosed by McLean, as such a modification would create a seal to block blood flow around the stent (Col. 36, lines 58-65).

	Regarding Claim 32, the combination of Zuerich and Patel do not disclose extensive details about the stent structure, however McLean discloses a stent: further comprising a plurality of restraining structures (Fig. 11B, posts 122) disposed around a circumferential axis of the stent structure (Fig. 11B, expanded configuration 102) and interspersed with the plurality of cylindrical rings (Fig. 11B, rows of struts 124 form cylindrical rings – paragraph (189)) of the stent structure (Fig. 11B, paragraph 189).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the restraining structures and cylindrical rings disclosed by McLean, as such a modification would provide resilience and column strength for maintaining the integrity of the stent (paragraph (189)).

	Regarding Claim 33, the combination of Zuerich and Patel do not disclose extensive details about the stent structure, however McLean discloses a stent: further comprising an 30annular cuff (Fig. 19A, skirt 144) secured to at least a portion of the central portion of the stent structure (Fig. 19A, exterior surface 127 of valve support stent 120; Col. 36, line 50 – Col. 37, lines 1-23). Applicant refers to the annular cuff as a “suture skirt” in the specification (page 15, lines 17-18).  For examination purposes, the examiner has interpreted an annular cuff to be analogous to a skirt.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel to use an expandable stent with the annular cuff disclosed by McLean, as such a modification would create a seal to block blod flow around the stent (Col. 36, lines 58-65).

Claims 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of Drasler, and further in view of McLean.

	Regarding Claim 14, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the restraining structures of the stent, however McLean discloses: where each restraining structure (Fig. 11B, 122) 25includes at least one retaining feature (Fig. 11B, 128 & 129; Col. 25, lines 12-31).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, and further in view of Drasler to use an expandable stent with the restraining structure and retaining features disclosed by McLean, as such a modification would facilitate the attachment of the prosthetic heart valve (Col. 25, lines 16-20).

	Regarding Claim 15, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the restraining structures of the stent, however McLean discloses: where at least one of the retaining features is a ring (Fig. 11B, eyelets 129, Col. 25, lines 16-20).
(Col. 25, lines 16-20).

	Regarding Claim 16, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the restraining structures of the stent, however McLean discloses: where at least one of the retaining features is a nubbin (Figs. 34A-1, 34B-1, 34C-1, tissue engaging element 170; Col. 44, lines 13-30). 
	McLean does not explicitly disclose a nubbin, however McLean discloses a tissue engaging element that may take the form of spikes, barbs, any structure capable of piercing tissue, or alternatively, any structure capable of applying pressure on the tissue without piercing the tissue. The structure of spikes and barbs is not explicitly defined and can be implied to include an I-shaped protrusion (as shown in Fig. 1C, nubbin 166 of the claimed invention). It can also be implied that other shapes and configurations can fit into the description of a spike or barb (as disclosed in the specification of the claimed invention – pg 13, lines 8-11)

	Regarding Claim 17, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the restraining structures of the stent, however McLean discloses: where each of the restraining 5structures (Fig. 11B, posts 122) is interspersed with the plurality of cylindrical rings (Fig. 11B, rows of struts 124 form cylindrical rings – paragraph (189)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, further in view of Drasler to use an expandable stent with the restraining structures and cylindrical rings disclosed by (paragraph (189)).

	Regarding Claim 18, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the restraining structures of the stent, however McLean discloses: where the plurality of restraining structures (Fig. 11B, posts 122) are interspersed with the plurality of cylindrical rings (Fig. 11B, rows of struts 124 form cylindrical rings) such that a pair of restraining structures are separated from one another by segments of the plurality of cylindrical rings (paragraph (189)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, further in view of Drasler to use an expandable stent with the restraining structures and cylindrical rings disclosed by McLean, as such a modification would provide resilience and column strength for maintaining the integrity of the stent (paragraph (189)).

	Regarding Claim 20, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the material of the stent, however McLean discloses: where the stent structure and the 15plurality of restraining structures are formed from a common source material (Col. 51, lines 3-14 – stent structure and restraining structures formed from the same kind of material).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, and further in view of Drasler to use an expandable stent with the material disclosed by McLean, as such a modification would allow for the stent to be collapsed into a low profile delivery configuration for delivery through the vasculature and allow for self-expansion to a deployed configuration in the target vessel (Col. 24, lines 24-29).

	Regarding Claim 21, the combination of Zuerich, Patel, and Drasler do not disclose extensive details about the material of the stent, however McLean discloses: where the common source material is formed of a bio-compatible super-elastic material (Col. 51, lines 3-14 – Nitinol is a bio-compatible super-elastic material).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, and further in view of Drasler to use an expandable stent with the material disclosed by McLean, as such a modification would allow for the stent to be collapsed into a low profile delivery configuration for delivery through the vasculature and allow for self-expansion to a deployed configuration in the target vessel (Col. 24, lines 24-29).	

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zuerich in view of Patel, and further in view of McLean, and further in view of Drasler.

	Regarding Claim 34, the combination of Zuerich, Patel, and McLean do not disclose a sheath on the outside of the stent, however Drasler further discloses a stent: further comprising a sheath (Fig. 8D, covering 102) disposed 5on outer surfaces of the stent structure (Fig. 8D, stent 66; paragraph [0042], [0045], & [0118])
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zuerich in view of Patel, and further in view of McLean to use an expandable stent with the sheath disclosed by Drasler, as such a modification would prevent regurgitant flow through the valve assembly and prevent blood leakage (paragraph [0028], [0055], & [0118]).
			

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY N COGGINS whose telephone number is (571)272-6560.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY N. COGGINS/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774